Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 31, 2020

                                       No. 04-19-00702-CR

                                    Jesse Gregory NARVAIZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR0351
                           Honorable Frank J. Castro, Judge Presiding


                                          ORDER
        The reporter’s record was originally due on December 9, 2019. On December 18, 2019,
the clerk of this court notified court reporter Sachiko Nagao that she is the court reporter
responsible for timely filing the reporter’s record in this appeal and that the reporter’s record is
late. The clerk explained that if the reporter’s record had not been filed because (1) the appellant
had failed to pay or make arrangements to pay the reporter’s fee and (2) the appellant was not
entitled to appeal without paying the fee, the court reporter must file a notification of late record
stating such fact within ten days. Otherwise, the court reporter must file the reporter’s record
within thirty days.

         The court reporter has not filed a notification of late record, nor has she filed the
reporter’s record. We therefore ORDER Sachiko Nagao to file the reporter’s record no later than
March 2, 2020. If the reporter’s record is not received by such date, an order may be issued
directing Sachiko Nagao to appear and show cause why she should not be held in contempt for
failing to file the record.




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court